ORDER

PER CURIAM.
Omar Burns appeals the trial court’s denial of his motion for judgment of acquittal in which he alleged that the State failed to prove Burns was aware that the objects in his possession contained cocaine. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 30.25(b).